UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6695



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BERESFORD DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
98-01-PJM, CA-98-4155-PJM)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beresford Davis, Appellant Pro Se. Rod J. Rosenstein, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beresford Davis appeals the district court’s order denying his

motion for return of property under Fed. R. Crim. P. 41(e).   Review

of the record reveals that Davis’ property was seized by the Secret

Service for forfeiture upon suspicion of its use in criminal

activity.     Federal Rule of Civil Procedure 54(b)(5) specifically

provides that Fed. R. Crim. P. 41(e) cannot be used to challenge a

civil forfeiture.    Moreover, district courts lack jurisdiction to

address claims of ownership of property during the pendency of

administrative forfeiture proceedings, and may review completed

forfeitures only to determine compliance with due process and pro-

cedural requirements.     See Ibarra v. United States, 120 F.3d 472,

474-76 (4th Cir. 1997).    Davis raises no such due process or pro-

cedural challenge.     Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2